Citation Nr: 1818666	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of discharge remains a bar to VA benefits.

2.  Whether the Veteran's character of discharge remains a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 2004 through November 2006, and was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO originally denied the Veteran's claim for service connection for a left shoulder injury, a lower back disability, allergic rhinitis, depression, insomnia, and migraine headaches in a May 2010 administrative decision finding that the appellant's service was not considered honorable for VA purposes.  Although the April 2012 rating decision noted the previous denial, the RO did not consider the claim on the basis of whether new and material evidence had been received.

The Veteran was not provided VCAA notice advising him of the need to submit new and material evidence to reopen his claim or of the basis of the prior denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Corrective notice should be provided on remand.

The Veteran's service treatment records contain evidence that he was hospitalized for four days in Penrose Saint Francis Hospital, a civilian hospital, in September 2006.  His primary diagnosis was major depressive affective disorder, recurrent episode, moderate.  See Record of Inpatient Treatment dated October 2006.  These private inpatient hospital records would not be stored with the appellant's service treatment records.  There is no evidence in the claims file that these inpatient hospitalization records were obtained, nor that any attempt was made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA and new and material evidence notice regarding the issue of whether new and material evidence has been received to reopen service connection for whether the character of discharge remains a bar to VA benefits.

2.  Send the Veteran a VA Form 21-4141 Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain private hospital records from Penrose Saint Francis Health Services from September 2006.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant should be provided a supplemental statement of the case and an appropriate time period for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




